Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 11/23/2021 regarding application 16/485,374 filed on 8/12/2019.  
2. 	Claims 17-42 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1) In view of the amendments and remarks, rejections of claims 18, 28, and 38 due to insufficient antecedent basis for the recited element “the counter” have been withdrawn.
(2) Applicant contends that, regarding claim 17, Sasaki in view of Lee fails to teach the limitation “the memory device is configured to pre-fetch read data from a read address associated with a queued RPMB read command out of order and store the pre-fetched read data in volatile memory of the memory device to be provided to the host device in order according to the RPMB command queue” (see pages 9-10 of Applicant’s Remarks). The Examiner disagrees.
First, Sasaki teaches that a command queue contains both read and write commands, and that the read and write commands are separated and executed These commands are, in practice, read commands or write commands (¶ 0041); The write commands and read commands are each divided into packet unit suitable for the bandwidth of the bus prior to their execution. In order to increase the efficiency of data transfer, an out-of-order communication is needed. The mechanism of the out-of-order communication is that the target device which has received a command packet can transfer command packets one after another, independently of the order of issue of the command packets, as soon as the data to be transferred is ready. The IOIF 580 supports this out-of-order communication (¶ 0060)].
Significantly, the separation of read and write commands and then executing them separately and independently allows the read commands to be executed out-of-order with respect to the write commands. In other words, the read commands are pre-etched with respect to the write commands.
It is noted that figure 7 of the drawings of the current Application also illustrates that the read commands are extracted and separated from the write commands, and then the read commands are executed in-order. Thus, the pre-fetch aspect is due to the 
Second, Sasaki teaches that the memory controller is able to switch between an in-order mode and out-of-order mode [The command controller 538 includes an execution mode changer which changes between out-of-order execution mode and in-order execution mode. Changing the execution mode is performed by writing a value indicating either the out-of-order execution mode or in-order execution mode in a register. In the out-of-order execution mode, data are transferred in a more efficient order independent of the order of issue of commands. In the in-order execution mode, data are transferred in the order of issue of commands (¶ 0042); FIG. 5 is a block diagram of a multiprocessor system in which the general-purpose processor system 500 and a graphics processing unit 700 (GPU) are connected via the IOIF 580. The general-purpose processor system 500 can select either out-of-order execution mode or in-order execution mode as the command execution mode … (¶ 0063)].
Third, Sasaki teaches that the read commands may be executed in-order among the read commands themselves [Since SPE1 executes the read commands in order, the sequence (C5) to (C8) for COMMAND6 is not started until the sequence for COMMAND5--(C1) transfer of command from SPE1 to the I/O buffer 570, (C2) transfer of command from the I/O buffer 570 to the GPU 700 via the interface unit 600 and transfer of data from the GPU 700 to the interface unit 600, (C3) transfer of data from the interface unit 600 to the I/O buffer 570, and (C4) transfer of data from the I/O buffer 570 to SPE1--is completed … According to the in-order execution of read commands, 
Therefore, Sasaki teaches a scheme where the read and write commands are split into separate command queues, allowing the read commands to be executed out-of-order with respect to the write commands while maintaining the in-order sequence among the read commands themselves. This scheme is completely consistent with the scheme illustrated in figure 7 of the current Application.
Therefore, Sasaki in view of Lee teaches the cited limitation. 
	(3) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 17-22, 27-32, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentale over Sasaki et al. (US Patent Application Publication 2007/0273699, hereinafter Sasaki), and in view of Lee (US Patent Application Publication 2019/0258581).
	As to claim 17, Sasaki teaches A system [as shown in figures 1-9; Lee also teaches this limitation – as shown in figures 1 and 2] comprising: 
a memory device comprising a memory array and a control circuitry [for example, as shown in figures 2 and 8; Lee also teaches this limitation – as shown in figures 1, 2,  and 5], wherein the control circuitry is configured to receive Replay Protected Memory Block (RPMB) commands from a host device [command queue, figure 2, 539; Lee teaches RPMB commands -- as shown in figures 2 and 5; as shown in figures 1 and 2; According to still another aspect of the present disclosure, there is provided a method for operating a memory system, the method including: receiving from a host a first read request for first data stored in a replay protected memory block (RPMB) from a host; checking whether the first read request has been authenticated through an authentication operation; when it is determined that the first read request has been authenticated, reading a first RPMB data group including the first data, and temporarily storing the read first RPMB data group by performing a read operation on the RPMB; and outputting the first RPMB data in the read first data group to the host, and maintaining the other data except the first data in the first RPMB data group as temporarily stored (¶ 0011)], to maintain an RPMB command queue using the received RPMB commands [command queue, figure 2, 539, containing both read and write commands; Referring to FIG. 2, eight commands, command 1 to command 8, are stored as transfer commands in the command queue 539, and eight pieces of data, data 1 to data 8, to be transferred according to command 1 to command 8 respectively are stored in the data buffer 535. These commands are, in practice, read commands or write commands (¶ 0041); Lee teaches RPMB commands – as shown in figure 2], and to perform RPMB commands in order according to the RPMB command queue [… The interface unit includes a FIFO (First In, First Out) queue in which data are queued in the order of issue of write commands. The write commands are issued in order to the dedicated processor unit by the general-purpose processor unit, and the queued data are to be written by the write commands. The data queued in the FIFO queue are then sent, in FIFO order, to the dedicated processor unit … (¶ 0010); The command controller 538 includes an execution mode changer which changes between out-of-order execution mode and in-order execution mode. Changing the execution mode is performed by writing a value indicating either the out-of-order execution mode or in-order execution mode in a register. In the out-of-order execution mode, data are transferred in a more efficient order independent of the order of issue of commands. In the in-order execution mode, data are transferred in the order of issue of commands (¶ 0042); Lee teaches RPMB commands – as shown in figure 2], wherein the memory device is configured to pre-fetch read data from a read address associated with a queued RPMB read command out of order and store the pre-fetched read data in volatile memory of the memory device to be provided to the host device in order according to the RPMB command queue [the command queue in figure 2, 539, containing both read and write commands; the read and write commands are separated and split into read commands and write commands, respectively, as shown in figure 5, where the read commands are issued out-of-order with respect to the write commands, and read data delivered in-order to the processor; command queue, figure 2, 539, containing both read and write commands; Referring to FIG. 2, eight commands, command 1 to command 8, are stored as transfer commands in the command queue 539, and eight pieces of data, data 1 to data 8, to be transferred according to command 1 to command 8 respectively are stored in the data buffer 535. These commands are, in practice, read commands or write commands (¶ 0041); The command controller 538 includes an execution mode changer which changes between out-of-order execution mode and in-order execution mode. Changing the execution mode is performed by writing a value indicating either the out-of-order execution mode or in-order execution mode in a register. In the out-of-order execution mode, data are transferred in a more efficient order independent of the order of issue of commands. In the in-order execution mode, data are transferred in the order of issue of commands (¶ 0042); The write commands and read commands are each divided into packet unit suitable for the bandwidth of the bus prior to their execution. In order to increase the efficiency of data transfer, an out-of-order communication is needed. The mechanism of the out-of-order communication is that the target device which has received a command packet can transfer command packets one after another, independently of the order of issue of the command packets, as soon as the data to be transferred is ready. The IOIF 580 supports this out-of-order communication (¶ 0060); FIG. 5 is a block diagram of a multiprocessor system in which the general-purpose processor system 500 and a graphics processing unit 700 (GPU) are connected via the IOIF 580. The general-purpose processor system 500 can select either out-of-order execution mode or in-order execution mode as the command execution mode … (¶ 0063); Since SPE1 executes the read commands in order, the sequence (C5) to (C8) for COMMAND6 is not started until the sequence for COMMAND5--(C1) transfer of command from SPE1 to the I/O buffer 570, (C2) transfer of command from the I/O buffer 570 to the GPU 700 via the interface unit 600 and transfer of data from the GPU 700 to the interface unit 600, (C3) transfer of data from the interface unit 600 to the I/O buffer 570, and (C4) transfer of According to the in-order execution of read commands, unless the SPE 530 receives data in response to a read command issued by the SPE 530 itself, the SPE 530 cannot issue the next read command … (¶ 0095-0096); thus, the read commands are issued out-of-order with respect to the write commands, but are executed in-order among the read commands themselves, which means the read data is received in-order; Lee teaches RPMB commands – as shown in figure 2;
First, Sasaki teaches that a command queue contains both read and write commands, and that the read and write commands are separated and executed separately and independently [the command queue in figure 2, 539, containing both read and write commands; the read and write commands are separated and split into read commands and write commands, respectively, as shown in figure 5; command queue, figure 2, 539, containing both read and write commands; Referring to FIG. 2, eight commands, command 1 to command 8, are stored as transfer commands in the command queue 539, and eight pieces of data, data 1 to data 8, to be transferred according to command 1 to command 8 respectively are stored in the data buffer 535. These commands are, in practice, read commands or write commands (¶ 0041); The write commands and read commands are each divided into packet unit suitable for the bandwidth of the bus prior to their execution. In order to increase the efficiency of data transfer, an out-of-order communication is needed. The mechanism of the out-of-order communication is that the target device which has received a command packet can transfer command packets one after another, independently of the order of issue of the command packets, as soon as the data to be transferred is ready. The IOIF 580 supports this out-of-order communication (¶ 0060)].
Significantly, the separation of read and write commands and then executing them separately and independently allows the read commands to be executed out-of-order with respect to the write commands. In other words, the read commands are pre-etched with respect to the write commands.
It is noted that figure 7 of the drawings of the current Application also illustrates that the read commands are extracted and separated from the write commands, and then the read commands are executed in-order. Thus, the pre-fetch aspect is due to the fact that the read commands are executed out-of-order with respect to the write commands, although the read commands are executed in-order among themselves.
Second, Sasaki teaches that the memory controller is able to switch between an in-order mode and out-of-order mode [The command controller 538 includes an execution mode changer which changes between out-of-order execution mode and in-order execution mode. Changing the execution mode is performed by writing a value indicating either the out-of-order execution mode or in-order execution mode in a register. In the out-of-order execution mode, data are transferred in a more efficient order independent of the order of issue of commands. In the in-order execution mode, data are transferred in the order of issue of commands (¶ 0042); FIG. 5 is a block diagram of a multiprocessor system in which the general-purpose processor system 500 and a graphics processing unit 700 (GPU) are connected via the IOIF 580. The general-purpose processor system 500 can select either out-of-order execution mode or in-order execution mode as the command execution mode … (¶ 0063)].
Third, Sasaki teaches that the read commands may be executed in-order among the read commands themselves [Since SPE1 executes the read commands in order, the sequence (C5) to (C8) for COMMAND6 is not started until the sequence for COMMAND5--(C1) transfer of command from SPE1 to the I/O buffer 570, (C2) transfer of command from the I/O buffer 570 to the GPU 700 via the interface unit 600 and transfer of data from the GPU 700 to the interface unit 600, (C3) transfer of data from the interface unit 600 to the I/O buffer 570, and (C4) transfer of data from the I/O buffer 570 to SPE1--is completed … According to the in-order execution of read commands, unless the SPE 530 receives data in response to a read command issued by the SPE 530 itself, the SPE 530 cannot issue the next read command … (¶ 0095-0096)].
Therefore, Sasaki teaches a scheme where the read and write commands are split into separate command queues, allowing the read commands to be executed out-of-order with respect to the write commands while maintaining the in-order sequence among the read commands themselves. This scheme is completely consistent with the scheme illustrated in figure 7 of the current Application.
Therefore, Sasaki in view of Lee teaches the cited limitation].
Regarding claim 1, Sasaki does not teach RPMB.
However, RPMB is well known and widely used in the art for providing protected accessing for data and contents.
For example, Lee specifically teaches RPMB [as shown in figures 2 and 5; as shown in figures 1 and 2; According to still another aspect of the present disclosure, there is provided a method for operating a memory system, the method including: receiving from a host a first read request for first data stored in a replay protected memory block (RPMB) from a host; checking whether the first read request has been authenticated through an authentication operation; when it is determined that the first read request has been authenticated, reading a first RPMB data group including the first data, and temporarily storing the read first RPMB data group by performing a read operation on the RPMB; and outputting the first RPMB data in the read first data group to the host, and maintaining the other data except the first data in the first RPMB data group as temporarily stored (¶ 0011)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use RPMB, as demonstrated by Lee, and to incorporate it into 
As to claim 18, Sasaki in view of Lee teaches The system of claim 17, wherein the memory device is configured to perform RPMB write commands in the RPMB command queue in order according to the RPMB command queue and the counter, and to perform the RPMB read commands in order according to the RPMB command queue using the pre-fetched read data [Sasaki -- … The interface unit includes a FIFO (First In, First Out) queue in which data are queued in the order of issue of write commands. The write commands are issued in order to the dedicated processor unit by the general-purpose processor unit, and the queued data are to be written by the write commands. The data queued in the FIFO queue are then sent, in FIFO order, to the dedicated processor unit … The interface unit also includes a double buffer in which data are buffered in double-buffering mode. The data stored in the double buffer have been read from the dedicated processor unit in response to read commands … (¶ 0010); Since SPE1 executes the read commands in order, the sequence (C5) to (C8) for COMMAND6 is not started until the sequence for COMMAND5--(C1) transfer of command from SPE1 to the I/O buffer 570, (C2) transfer of command from the I/O buffer 570 to the GPU 700 via the interface unit 600 and transfer of data from the GPU 700 to the interface unit 600, (C3) transfer of data from the interface unit 600 to the I/O buffer 570, and (C4) transfer of data from the I/O buffer 570 to SPE1--is completed … According to the in-order execution of read commands, unless the SPE 530 receives data in response to a read command issued by the SPE 530 itself, the SPE 530 cannot issue the next read command … (¶ 0095-0096)].
The system of claim 17, wherein the memory device comprises multiple memory die, each comprising respective RPMB areas [Lee – as shown in figure 5, 110, memory blocks MB1-MBk; figures 8 and 9 show that each memory block may be located in a separate horizontal or vertical substrate/die; The memory cell array 100 may include a plurality of memory blocks MB1 to MBk (k is a positive integer) 110 … The local lines LL may be coupled to the memory blocks MB1 to MBk 110, respectively, and the bit lines BL1 to BLn may be commonly coupled to the memory blocks MB1 to MBk 110. The memory blocks MB1 to MBk 110 may be implemented in a two-dimensional or three-dimensional structure. For example, memory cells may be arranged in a direction parallel to a substrate in memory blocks 110 having a two-dimensional structure. For example, memory cells may be arranged in a direction vertical to a substrate in memory blocks 110 having a three-dimensional structure (¶ 0088)], and wherein the memory device is configured to maintain separate RPMB command queues for the respective RPMB areas [Sasaki – as shown in figures 3A-3D and 4A-4C, where there are separate command queues (539a, 539b) for the corresponding respective MB areas (110a and 110b)].
As to claim 20, Sasaki in view of Lee teaches The system of claim 17, wherein the memory device comprises multiple memory die, each comprising respective RPMB areas [Lee – as shown in figure 5, 110, memory blocks MB1-MBk; figures 8 and 9 show that each memory block may be located in a separate horizontal or vertical substrate/die; The memory cell array 100 may include a plurality of memory blocks MB1 to MBk (k is a positive integer) 110 … The local lines LL may be coupled to the memory blocks MB1 to MBk 110, respectively, and the bit lines BL1 to BLn may be commonly a direction parallel to a substrate in memory blocks 110 having a two-dimensional structure. For example, memory cells may be arranged in a direction vertical to a substrate in memory blocks 110 having a three-dimensional structure (¶ 0088)], and wherein each of the multiple memory die comprises control logic, wherein the control logic is configured to maintain RPMB command queues for each respective RPMB area [Sasaki – as shown in figures 3A-3D and 4A-4C, where there are separate command queues (539a, 539b) for the corresponding respective MB areas (110a and 110b); Lee – as shown in figure 6].
As to claim 21, Sasaki in view of Lee teaches The system of claim 17, wherein the memory device comprises multiple RPMB areas [Lee – as shown in figure 5, 110, memory blocks MB1-MBk; figures 8 and 9 show that each memory block may be located in a separate horizontal or vertical substrate/die; The memory cell array 100 may include a plurality of memory blocks MB1 to MBk (k is a positive integer) 110 … The local lines LL may be coupled to the memory blocks MB1 to MBk 110, respectively, and the bit lines BL1 to BLn may be commonly coupled to the memory blocks MB1 to MBk 110. The memory blocks MB1 to MBk 110 may be implemented in a two-dimensional or three-dimensional structure. For example, memory cells may be arranged in a direction parallel to a substrate in memory blocks 110 having a two-dimensional structure. For example, memory cells may be arranged in a direction vertical to a substrate in memory blocks 110 having a three-dimensional structure (¶ 0088)] and is configured to maintain separate RPMB command queues for each of the multiple RPMB areas [Sasaki – as shown in figures 3A-3D and 4A-4C, where there are separate command queues (539a, 539b) for the corresponding respective MB areas (110a and 110b)], each of the multiple RPMB areas having a unique key, counter, and data area [Lee – as shown in figure 6; The RPMB engine 1210 may control read and write operations on the RPMB, using an authentication key stored in the RPMB. In an embodiment, the authentication key may be included in a Message Authentication Code (MAC) and may be used for the authentication for the read and write operations on the RPMB. The authentication key may be pre-programmed and stored in the RPMB … (¶ 0054-0055)].
As to claim 22, Sasaki in view of Lee teaches The system of claim 17, wherein the memory device comprises an RPMB area and an RPMB circuit, and wherein the RPMB circuit is configured to control access to the RPMB area and to maintain the RPMB command queue for the RPMB area [Lee – as shown in figure 6; Sasaki – as shown in figures 3A-3D and 4A-4C, where there are separate command queues (539a, 539b) for the corresponding respective MB areas (110a and 110b)].
As to claim 27, it recites substantially the same limitations as in claim 17, and is rejected for the same reasons set forth in the analysis of claim 17. Refer to “As to claim 17” presented earlier in this Office Action for details.
As to claim 28, it recites substantially the same limitations as in claim 18, and is rejected for the same reasons set forth in the analysis of claim 18. Refer to “As to claim 18” presented earlier in this Office Action for details.

As to claim 30, it recites substantially the same limitations as in claim 20, and is rejected for the same reasons set forth in the analysis of claim 20. Refer to “As to claim 20” presented earlier in this Office Action for details.
As to claim 31, it recites substantially the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to “As to claim 21” presented earlier in this Office Action for details.
As to claim 32, it recites substantially the same limitations as in claim 22, and is rejected for the same reasons set forth in the analysis of claim 22. Refer to “As to claim 22” presented earlier in this Office Action for details.
As to claim 37, it recites substantially the same limitations as in claim 17, and is rejected for the same reasons set forth in the analysis of claim 17. Refer to “As to claim 17” presented earlier in this Office Action for details.
As to claim 38, it recites substantially the same limitations as in claim 18, and is rejected for the same reasons set forth in the analysis of claim 18. Refer to “As to claim 18” presented earlier in this Office Action for details.
As to claim 39, it recites substantially the same limitations as in claim 19, and is rejected for the same reasons set forth in the analysis of claim 19. Refer to “As to claim 19” presented earlier in this Office Action for details.
6.	Claims 23-26, 33-36, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentale over Sasaki in view off Lee, and further in view of Wu et al. (US Patent Application Publication 2015/0154110, hereinafter Wu).
As to claim 23, Sasaki in view of Lee does not teach the RPMB command comprising an RPMB data frame, the RPMB data frame comprising 8 write counter bytes, wherein the RPMB circuit is configured to implement a counter and to verify the order of an RPMB write command with the received counter bytes and the counter.
However, Wu teaches the cited limitations [RPMB data frame as shown in figures 1B and 1C; A data storage device using a FLASH memory with replay-protected blocks. The storage space of the FLASH memory is divided into blocks and each block is further divided into pages. A controller is provided in the data storage device to couple to the FLASH memory. The controller manages at least one replay-protected memory block of the FLASH memory. The controller programs two pages into the at least one replay-protected memory block and each page is programmed with a write count of the at least one replay-protected memory block (abstract); The replay-protected memory blocks may be abbreviated as RPMBs. A host, e.g. 106, may issue an RPMB data update command in a single frame or multiple frames, depending on the update data length. A MAC value evaluated from the authentication key is attached in the final frame to be verified by the controller 104. The RPMB data update is allowed only when the MAC value is correct. When the MAC value is incorrect, the RPMB update command is ignored … According to the disclosure, the controller 104 allocates N pages of the FAT block RPMB_FAT of the FLASH memory 102 for each update of data of the replay-protected memory blocks no matter what update data length is issued. N depends on e.g. a write count of 4 bytes, an update address of 2 bytes, an error detecting code of 2 bytes, a MAC value of 32 bytes and so on). When the update data length is 256 bytes, the host 106 issues the update of RPMB data … (¶ 0019-0024)].
Further, although the example for the number of bytes of the write counter may not be exactly the same as recited in the claim (e.g., 4 bytes instead of 8 bytes), it is noted that the specific number of bytes used may vary from one application to another, depending the needs of the applications. Nevertheless, the exact number used does not affect the significance of patentability of the invention. Therefore, be the write counter 4 bytes or 8 bytes, it does not change the fact that Wu teaches the element of a write counter of N bytes in a RPMB data frame.
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to have a RPMB data frame, as demonstrated by Wu, and to incorporate it into the existing scheme disclosed by Sasaki in view of Lee, in order to facilitate updating the data of a RPMB.
As to claim 24, Sasaki in view of Lee & Wu teaches The system of claim 23, wherein the RPMB data frame comprises: header bytes, consisting of 32-64 bytes of data; data bytes following the header bytes; and message authentication code (MAC) bytes following the data bytes [Wu -- RPMB data frame as shown in figures 1B and 1C; A data storage device using a FLASH memory with replay-protected blocks. The storage space of the FLASH memory is divided into blocks and each block is a write count of the at least one replay-protected memory block (abstract); The replay-protected memory blocks may be abbreviated as RPMBs. A host, e.g. 106, may issue an RPMB data update command in a single frame or multiple frames, depending on the update data length. A MAC value evaluated from the authentication key is attached in the final frame to be verified by the controller 104. The RPMB data update is allowed only when the MAC value is correct. When the MAC value is incorrect, the RPMB update command is ignored … According to the disclosure, the controller 104 allocates N pages of the FAT block RPMB_FAT of the FLASH memory 102 for each update of data of the replay-protected memory blocks no matter what update data length is issued. N depends on the amount of frames required for the host 106 to issue an update, of the longest data length, of the replay-protected memory blocks. In an exemplary embodiment, each frame transmits 256 bytes of RPMB data and 256 bytes of update information (e.g. a write count of 4 bytes, an update address of 2 bytes, an error detecting code of 2 bytes, a MAC value of 32 bytes and so on). When the update data length is 256 bytes, the host 106 issues the update of RPMB data … (¶ 0019-0024)].
Further, although the example for the number of bytes of data may not be exactly the same as recited in the claim (e.g., 256 bytes instead of 32-64 bytes), it is noted that the specific number of data bytes used may vary from one application to another, depending the needs of the applications. Nevertheless, the exact number used does not 
As to claim 25, Sasaki in view of Lee & Wu teaches The system of claim 24, wherein the header bytes comprise, in order: 2 req/resp message type bytes; 2 result bytes; 2 block count bytes; 2 address bytes; 8 write counter bytes; and 16 nonce bytes [Wu -- RPMB data frame as shown in figures 1B and 1C; A data storage device using a FLASH memory with replay-protected blocks. The storage space of the FLASH memory is divided into blocks and each block is further divided into pages. A controller is provided in the data storage device to couple to the FLASH memory. The controller manages at least one replay-protected memory block of the FLASH memory. The controller programs two pages into the at least one replay-protected memory block and each page is programmed with a write count of the at least one replay-protected memory block (abstract); The replay-protected memory blocks may be abbreviated as RPMBs. A host, e.g. 106, may issue an RPMB data update command in a single frame or multiple frames, depending on the update data length. A MAC value evaluated from the authentication key is attached in the final frame to be verified by the controller 104. The RPMB data update is allowed only when the MAC value is correct. When the MAC value is incorrect, the RPMB update command is ignored … According to the disclosure, the controller 104 allocates N pages of the FAT block RPMB_FAT of the FLASH memory 102 for each update of data of the replay-protected memory blocks no matter what update data length is issued. N depends on the amount of frames required for the host 106 to issue an update, of the longest data length, of the replay-protected RPMB data and 256 bytes of update information (e.g. a write count of 4 bytes, an update address of 2 bytes, an error detecting code of 2 bytes, a MAC value of 32 bytes and so on). When the update data length is 256 bytes, the host 106 issues the update of RPMB data … (¶ 0019-0024)].
Further, although the examples of the header structure and the number of bytes of data may not be exactly the same as recited in the claim, it is noted that the specific structure and number of bytes used may vary from one application to another, depending the needs of the applications. Nevertheless, it does not affect the significance of patentability of the invention. 
As to claim 26, Sasaki in view of Lee & Wu teaches The system of claim 24, wherein the data bytes comprise a number (n) chunks of data, the n chunks of data consisting of all of the data bytes for a single read or write transfer, and the header bytes and the MAC bytes consisting all of the header bytes and MAC bytes for the single read or write transfer [Wu -- RPMB data frame as shown in figures 1B and 1C; A data storage device using a FLASH memory with replay-protected blocks. The storage space of the FLASH memory is divided into blocks and each block is further divided into pages. A controller is provided in the data storage device to couple to the FLASH memory. The controller manages at least one replay-protected memory block of the FLASH memory. The controller programs two pages into the at least one replay-protected memory block and each page is programmed with a write count of the at least one replay-protected memory block (abstract); The replay-protected memory blocks may be abbreviated as RPMBs. A host, e.g. 106, may issue an RPMB RPMB data and 256 bytes of update information (e.g. a write count of 4 bytes, an update address of 2 bytes, an error detecting code of 2 bytes, a MAC value of 32 bytes and so on). When the update data length is 256 bytes, the host 106 issues the update of RPMB data … (¶ 0019-0024)].
As to claim 33, it recites substantially the same limitations as in claim 23, and is rejected for the same reasons set forth in the analysis of claim 23. Refer to “As to claim 23” presented earlier in this Office Action for details.
As to claim 34, it recites substantially the same limitations as in claim 24, and is rejected for the same reasons set forth in the analysis of claim 24. Refer to “As to claim 24” presented earlier in this Office Action for details.
As to claim 35, it recites substantially the same limitations as in claim 25, and is rejected for the same reasons set forth in the analysis of claim 25. Refer to “As to claim 25” presented earlier in this Office Action for details.

As to claim 40, it recites substantially the same limitations as in claim 24, and is rejected for the same reasons set forth in the analysis of claim 24. Refer to “As to claim 24” presented earlier in this Office Action for details.
As to claim 41, it recites substantially the same limitations as in claim 25, and is rejected for the same reasons set forth in the analysis of claim 25. Refer to “As to claim 25” presented earlier in this Office Action for details.
As to claim 42, it recites substantially the same limitations as in claim 26, and is rejected for the same reasons set forth in the analysis of claim 26. Refer to “As to claim 26” presented earlier in this Office Action for details.

Conclusion
7.	Claims 17-42 are rejected as explained above. 
8. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
January 5, 2022